       Case 1:19-cv-05226-KPF Document 166 Filed 03/04/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                             Plaintiff,

                       v.

CAPT. THEAGRE, No. 1851;
CORRECTIONAL OFFICER K. LUTON,
No. 5144; CORRECTIONAL OFFICER C.
FOOTE, No. 5509; CORRECTIONAL
OFFICER TIM GRAY, No. 17389;                                 19 Civ 5226 (KPF)
CORRECTIONAL OFFICER K. SHEPARD,
                                                          ORDER OF SERVICE
No. 11487; CORRECTIONAL OFFICER
RUCKER, No. 2398; CORRECTIONAL
OFFICER B. GERADEAU, No. 9037;
CORRECTIONAL OFFICER A.
CAPEHART, No. 3713; CORRECTIONAL
OFFICER SEIVWRIGHT, No. 17414;
NICOLAS FRANTZ; WARDEN KISA
SMALLS; THE CITY OF NEW YORK,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Anthony Casiano, currently incarcerated at Auburn Correctional

Facility, brings this pro se action under 42 U.S.C. § 1983, alleging that

Defendants violated his rights. By Order dated July 9, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).1 Plaintiff filed a Third Amended Complaint on January 7, 2021,

naming Nicholas Frantz as a Defendant. (Dkt. #151). By letter dated March 3,




1     Prisoners are not exempt from paying the full filing fee even when they have been
      granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        Case 1:19-cv-05226-KPF Document 166 Filed 03/04/21 Page 2 of 4




2021, the City of New York provided the Court and Plaintiff with information

needed to effect service on information Defendant Nicolas Frantz. (Dkt. #165).

      Because Plaintiff has been granted permission to proceed IFP, he is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process ... in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

      Although Rule 4(m) of the Federal Rules of Civil Procedure generally

requires that the summons and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered

that a summons be issued. The Court therefore extends the time to serve until

90 days after the date the summons is issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also

Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for

an extension of time within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendant Nicolas Frantz through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.
                                        2
       Case 1:19-cv-05226-KPF Document 166 Filed 03/04/21 Page 3 of 4




Marshals Service Process Receipt and Return form (“USM-285 form”) for this

defendant. The Clerk of Court is further instructed to issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

      Plaintiff must notify the Court in writing if her address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                  CONCLUSION

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      The Clerk of Court is further directed to amend the official caption to

conform to that used in this Order, namely to change Defendant Frantz’s name

from “Nicholas” to “Nicolas.”

      Finally, the Clerk of Court is instructed to complete the USM-285 forms

with the address for Defendant Nicolas Frantz and deliver all documents

necessary to effect service to the U.S. Marshals Service.



      SO ORDERED.

Dated: March 4, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         3
Case 1:19-cv-05226-KPF Document 166 Filed 03/04/21 Page 4 of 4




           DEFENDANT AND SERVICE ADDRESS


    Nicolas Frantz, PA
    c/o Gwendolyn Renee Tarver
    PAGNY-Correctional Health Services
    49-04 19th Avenue
    1st Floor
    Astoria, New York 11105




                              4
